DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on December 20, 2021.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No. US 11,017,051 (hereinafter referred as ‘051).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Application 16/528,712
Patent Application 11,017,051 B2
1.  A computer-implemented method for analyzing readability of a communication intended for a target audience, the method comprising:

analyzing the communication to determine a first readability measure associated with the communication, wherein the first readability measure comprises a numerical value representative of a readability level of the communication, and wherein the readability level of the communication 
determining a second readability measure associated with the target audience based on one or more historical communications previously transmitted or received by the target audience; and














generating a readability feedback signal for the communication based on the first readability measure and the second readability measure.


target audience, the system configured to: 

analyze the communication to 
determine a first readability measure associated with the communication, 
wherein the first readability measure comprises a numerical value 
representative of a readability level of the communication, and wherein the 
readability level of the communication is a reading difficulty level of text in 


determine a second readability measure associated with the 
target audience based on one or more historical communications previously 
transmitted or received by the target audience, the one or more historical 
communications comprising at least a historical communication between an author 
of the communication and the target audience, wherein the second readability 
measure comprises a numerical value representative of a readability level for 
the target audience, and wherein the readability level of the target audience 
is a reading difficulty level of text in communications associated with the 
target audience;  and 

generate a readability feedback signal for the communication based on the first readability measure and the second readability 
measure. 


It would be obvious for one with ordinary skill in the art at the time of the invention to include a readability level of the communication is a reading difficulty level of text in the communication. Doing so would provide advantages such as a means for effectively specifying annotate documents.
Since claim 1 is an obvious variant of claim 1 of 051, it is not patentably distinct from claim 1 of 051. 
This is an obviousness-type double patenting rejection. Claims 2-12 are similarly rejected.
Status of Claims
Claims 1 to 20 are pending, of which claim is in independent form. Claim 1-20 are rejected for double patenting. Claims 1-20 are rejected under 35 U.S.C. 103(a)(1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2015/0348300 A1) in view of Amick et al. (US 2008/0070205 A1). 



Regarding claim 1, Kaplan teaches a computer-implemented method for analyzing readability of a communication intended for a target audience, the method comprising: analyzing the communication to determine a first readability measure associated with the communication (i.e., FIG. 1A depicts a flowchart of one method for improving the readability of content on a display device in accordance with an embodiment of the present invention; [0012]).
	Kaplan teaches generating a readability feedback signal for the communication based on the first readability measure and the second readability measure (i.e., The quantity of segments that are generated based on a particular content may vary based upon criteria including, but not limited to: row length; font size and type; and lengths of the words of the content. It should also be noted that the quantity of segments generated for a particular content may vary if a user reconfigures any of the parameters discussed above; [0061]).
	However, Kaplan does not explicitly disclose determining a second readability measure associated with the target audience based on one or more historical communications previously transmitted or received by the target audience.
	Meanwhile, Amick teaches a parameter or portion of the reading material can be identified that is associated with the first or second readability measure and that has an actual readability value with a predetermined relationship with the target value; [Abstract]. This is similar to Kaplan teaching the configuration parameters may be modified or set by the user; [0046].
	Furthermore, Amick teaches wherein the first readability measure includes a numerical value indicating a reading difficulty level of text in the communication; 
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Kaplan and Amick before him/her, to modify the method of Kaplan with the teaching of Amick to improve readability. The 
 
Regarding claim 2, Kaplan teaches the first and second readability measurements. However, Kaplan does not explicitly disclose the historical aspect of it. 
Meanwhile, Amick further teaches wherein determining the second readability measure associated with the target audience comprises: identifying, from the one or more historical communications, a historical communication between an author of the communication and the target audience (i.e., First and second readability measures associated with the reading material can be determined. The method can also include determining a target value corresponding to at least one of the first or second readability measure; [Abstract]).
	Amick teaches determining a primary historical readability measure based on the identified historical communication between the author of the communication and the target audience; and determining the second readability measure associated with the target audience based on the primary historical readability measure (i.e., eadability measure can include any count or proportion of non-textual elements, such as, but not limited to, images, pictures, diagrams, colors, fonts, and the like. Another exemplary readability measure can include any measure of writing style, such as, but not limited to, active versus passive voice, narrative, sentence structure, paragraph structure, essay structure, grammatical correctness, correct or incorrect word use, and the like. In 
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Kaplan and Amick before him/her, to modify the method of Kaplan with the teaching of Amick to improve readability. The motivation to combine is apparent in Kaplan’s reference, because of a search field in order to locate and retrieve such content; (see Kaplan, [0052]). Therefore, it would be 

Regarding claim 3,  Kaplan teaches wherein determining the second readability measure associated with the target audience further comprises: determining a weighting value associated with the primary historical readability measure based on whether the identified historical communication between the author of the communication and the target audience was transmitted or received by an additional audience, wherein the determining the second readability measure associated with the target audience is further based on the weighting value associated with the primary historical readability measure (i.e., a user-defined numeric importance weight or measure for each of the reading materials, and the measure or estimated reading levels of the audience. The reading materials may be revised by the user to achieve the target audience readability level for the reading material set. The revisions can be continually applied to achieve the target audience readability level; [0047]).

Regarding claim 4, Kaplan teaches the first and second readability measurements. However, Kaplan does not explicitly disclose the historical aspect of it. 
Meanwhile, Bank further teaches wherein determining the second readability measure associated with the target audience further comprises: determining a temporal weighting value associated with the primary historical readability measure based on a time at which the identified historical communication between the author of the communication and the target audience was transmitted or received by an additional audience, wherein 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Kaplan and Bank before him/her, to modify the method of Kaplan with the teaching of Bank to improve searching. The motivation to combine is apparent in Kaplan’s reference, because of a search field in order to locate and retrieve such content; (see Kaplan, [0052]). Therefore, it would be advantageous to have a web browser to access a search engine or news aggregation system to broaden the area of searching; (see Bank, [0037]).

Regarding claim 5, Kaplan further teaches wherein determining the second readability measure associated with the target audience further comprises: identifying, from the one or more historical communications, a historical communication not between the author of the communication and the target audience; determining a secondary primary historical readability measure based on the identified historical communication not between the author of the communication and the target audience; 

Regarding claim 6, Kaplan teaches wherein determining the second readability measure associated with the target audience further comprises: determining a weighting 

Regarding claim 7, Kaplan teaches wherein generating the readability feedback signal comprises: comparing the first readability measure and the second readability measure; and generating the readability feedback signal based on a result of the comparing (i.e., Upon receiving a signal generated by the selectable graphical controls, the application responds by changing its functionality (for example, how it displays content). Other examples of signals that can be generated by the selectable graphical controls are signals that cause the application to: pause the transition of text (which 

Regarding claim 8, Kaplan teaches wherein generating the readability feedback signal comprises generating a warning signal when the result of the comparison indicates that a difference between the first readability measure and the second readability measure exceeds a threshold (i.e., a transition prompt may be generated by a user via a signal generated by an input device or via a menu associated with the computing device. A transition prompt may also be generated by a time report from the processor or the expiration of a timer on the computing device. The expiration of the timer occurs when the time since the previous transition prompt exceeds a time threshold; [0090]).

Regarding claim 9, Kaplan teaches wherein the communication comprises at least one of: an electronic text material, an electronic document, a web page document, an electronic message, and an email (i.e., users can access content from exemplary system 200 using any web-enabled device equipped with a web browser. Communication between software component and sub-systems are achieved by a combination of direct function calls, publish and subscribe mechanisms, stored procedures, and direct SQL queries, however, alternate components, methods, and/or sub-systems may be substituted without departing from the scope hereof; [0037]).

Regarding claim 10, Kaplan teaches wherein the first readability measure and the second readability measure each comprise a numerical value representative of a readability level (i.e., Examples of functions which may be utilized or modified via the user controls include: setting or re-setting configuration parameters as discussed above, setting or re-setting parameters that determine how text of the content is displayed (i.e., readability parameters) as discussed below, and application controls (e.g., stopping, pausing or changing the speed of text transitions) as discussed in greater detail below. Also, such controls may also be used to select a particular content file for display by the application; [0049]).

Regarding claim 11, Kaplan teaches wherein the first readability measure and the second readability measure comprise at least one of: a number of syllables in a word and/or sentence, a number of grammatical errors, a number and proportion of misspelled words, a number and proportion of unfamiliar words, a number and 

Regarding claim 12, Kaplan teaches wherein determining the second readability measure comprises: applying at least one of: a Flesch Readability Index, a Flesch-Kincaid Grade Level, a Fog Index, a Bormuth Grade Level Readability Score, and a Lexile Framework for Reading (i.e., time threshold may be calculated based on the readability of the text as characterized according to known techniques such as the Flesch-Kincaid readability test as described in: Izgi, U., Seker, Burcu Sezginsoy; Comparing Different Readability Formulas on the Examples of Science-Technology and Social Science Textbooks; [0091]).

Regarding claims 13-20. Claims 13-20 are essentially the same as claims 1-12 above except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The Examiner can normally be reached on 7am-5pm M-Thr.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/26/2022